If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 14, 2020
              Plaintiff-Appellee,

V                                                                  No. 344235
                                                                   Wayne Circuit Court
MYRAN DESHAWN COUCH,                                               LC No. 17-000439-01-FH

              Defendant-Appellant.


Before: K. F. KELLY, P.J., and BORRELLO and SERVITTO, JJ.

PER CURIAM.

       Defendant appeals as of right his jury trial convictions for reckless driving causing
serious impairment of a body function, MCL 257.626(3), and failure to stop at the scene of an
accident resulting in serious impairment of a body function, MCL 257.617. Defendant was
sentenced, as a second-offense habitual offender, MCL 769.10, to 3½ to 7½ years in prison for
both convictions. We affirm.

                                           I. FACTS

        On October 18, 2015, after 2:00 a.m., Raquel Johnson was driving on westbound I-94
near Livernois in the far-left lane. She saw headlights approaching “pretty fast” in her rearview
mirror. Although Johnson was traveling at a rate of 60 to 65 miles per hour (mph), she observed
a yellow Charger and a burgundy Charger traveling at a high rate of speed. There was a vehicle
traveling in front of Johnson’s car and a semi-truck in the lane to her right. The Chargers
“zipped past” and weaved in front of Johnson’s car to pass the semi-truck and around the vehicle
in front of her.

        Further ahead on I-94, Donald Schuette was driving in the far-right lane at approximately
60 mph in his Chevrolet Trailblazer, and Victoria Harden was asleep in the passenger seat.
Because Schuette was a motorcycle rider and former truck driver, he paid attention to his
surroundings and checked his mirrors. Suddenly, the Trailblazer was rear-ended, and the vehicle
rolled end over end several times. Although Johnson did not see the crash because of the semi-
truck, she heard an explosive sound and saw a cloud of dust. The Trailblazer stopped rolling in
the upright position. Although both occupants were wearing their seatbelts, Harden was coming


                                               -1-
in and out of consciousness. Defendant, who had just left a bar, was driving the yellow Charger
with his nephew as a passenger; defendant’s friend was driving the burgundy Charger. Johnson
observed the nephew holding his head, and defendant helping his nephew toward the burgundy
Charger. Schuette exited his vehicle and walked toward the yellow Charger, but saw no one
inside although five men were getting into the burgundy Charger. He pleaded for assistance and
asked that an ambulance be called, but observed defendant smile as he left the scene of the
accident in the burgundy Charger. Johnson pulled over and called 911.

        Michigan State Police Trooper Dustin Kieffer was dispatched to the scene of the accident
where he spoke with Schuette and observed Harden’s condition. He also saw a half-full pint
bottle of alcohol in the yellow Charger. Trooper Kieffer made a judgment call not to have an
accident reconstructionist come to the scene. Instead, the vehicles were taken to a tow yard.
Trooper Kieffer did a LEIN check of the license plate of the yellow Charger and learned that it
was registered to defendant’s girlfriend. On October 21, 2015, Trooper Kieffer went to the home
of defendant’s girlfriend and found defendant there. Although defendant represented that he had
tried to make contact about the accident, no one advised Trooper Kieffer of any attempted
communication, and there was no evidence that defendant reported the accident. Additionally,
Trooper Kieffer contacted the local hospital to determine if anyone else injured in the accident
received treatment, but did not learn of anyone. Yet, defendant represented that his nephew was
taken to a local clinic and then to the hospital. Defendant attributed the accident to a vehicle
significantly striking his Charger from behind that caused his vehicle to spin out of control and
strike another vehicle. However, defendant’s Charger did not sustain rear-end damage consistent
with defendant’s version of events.

       Michigan State Police Sergeant Chad Lindstrom, specialist sergeant with the traffic crash
reconstruction unit, gathered information about the car accident by using a crash data retrieval
(CDR) tool to obtain data from the event data recorders (EDRs) or “black boxes” of the two
vehicles. Sergeant Lindstrom determined that defendant’s speed range before the accident was
111 to 129 mph. The jury convicted defendant of the charged offenses.

            II. MOTION FOR A DIRECTED VERDICT—EXPERT TESTIMONY

        Defendant argues that he was convicted on the basis of “inefficient” evidence and the
testimony of an “inefficient” expert witness “whose testimony did not meet the requisite standard
of care.” Defendant also argues that Sergeant Lindstrom’s testimony failed to meet any
scientific standard, and “the investigation never obtained crucial physical evidence needed to
form an independent opinion by the expert.” We disagree.

      When reviewing the trial court’s ruling on a motion for directed verdict,1 this Court
examines the evidence in a light most favorable to the prosecution to determine whether a


1
  Defendant repeatedly asserts that he objected to the expert testimony. The record reflects that
after the prosecutor tendered Sergeant Lindstrom as an expert, defense counsel stated, “Your
Honor, I have no questions for voir dire. I also recognize Sergeant Lindstrom as an expert.”
Waiver occurs when a defendant intentionally relinquishes or abandons a known right. People v


                                               -2-
rational trier of fact could have found that the essential elements of the crime were proved
beyond a reasonable doubt. People v Schrauben, 314 Mich. App. 181, 198; 886 NW2d 173
(2016). A trial court’s decision to admit expert testimony and its determination regarding expert
qualifications are reviewed for an abuse of discretion. People v Dixon-Bey, 321 Mich. App. 490,
496; 909 NW2d 458 (2017). An abuse of discretion occurs when the trial court selects an
outcome outside the range of reasonable and principled outcomes. Id.

       MRE 702 governs expert witness testimony and provides:

       If the court determines that scientific, technical, or other specialized knowledge
       will assist the trier of fact to understand the evidence or to determine a fact in
       issue, a witness qualified as an expert by knowledge, skill, experience, training, or
       education may testify thereto in the form of an opinion or otherwise if (1) the
       testimony is based on sufficient facts or data, (2) the testimony is the product of
       reliable principles and methods, and (3) the witness has applied the principles and
       methods reliably to the facts of the case.

“An expert witness may offer an opinion only if he or she has specialized knowledge that will
assist the trier of fact to understand the evidence.” People v Carll, 322 Mich. App. 690, 699; 915
NW2d 387 (2018). The most relevant consideration in qualifying an expert is the nature and
extent of knowledge and actual experience. Id. “An opposing party’s disagreement with an
expert’s interpretation of the facts, or the expert’s ultimate opinion, is an issue of credibility or
weight of the testimony, not admissibility.” People v England, 176 Mich. App. 334, 340; 438
NW2d 908 (1989). “This Court will not interfere with the trier of fact’s role of determining the
weight of the evidence or the credibility of witnesses.” People v Kanaan, 278 Mich. App. 594,
619; 751 NW2d 57 (2008).

        Sergeant Lindstrom testified that he worked for the Michigan State Police Department
since 2004, and with the traffic crash reconstruction unit since 2012. He was a board member
for the Michigan Association of Traffic Accident Investigation and taught two classes regarding
accident investigation. He had nearly 700 hours of specialized training relating to traffic crashes
and CDR technology, had investigated hundreds of accidents, and had testified as an expert on
12 other occasions. On the basis of Sergeant Lindstrom’s knowledge and experience, the trial
court did not abuse its discretion by allowing him to testify as an expert. Dixon-Bey, 321 Mich
App at 496.

       Regarding the EDR data, defendant contends that, at trial, his counsel asked Sergeant
Lindstrom, “Sir, you can’t tell this Jury to any degree of scientific certainty, that the black box



Carines, 460 Mich. 750, 762 n 7; 597 NW2d 130 (1999). A waiver extinguishes any error
because it leaves nothing for the appellate court to review. People v Miller, 326 Mich. App. 719,
726; 929 NW2d 821 (2019). Nonetheless, defendant’s challenge to the substance of the
testimony in light of the elements of reckless driving causing serious impairment does not entitle
him to appellate relief.


                                                -3-
calculation that you gave is correct,” to which Lindstrom responded, “No.” However, defendant
provides no transcript cite for that testimony, and there is no indication in the transcript that this
testimony took place. Rather, defense counsel asked Sergeant Lindstrom at trial, “Sir, you can’t
tell this jury or this Court that to any degree of scientific certainty that that car was travelling a
hundred miles an hour, can you, just based on that black box?” Sergeant Lindstrom responded,
“There’s nothing in the CDR report to suggest otherwise . . . .” Sergeant Lindstrom further
stated, “As far as the validity of the data, there is nothing otherwise to suggest that it’s not
accurate.” Therefore, defendant’s argument relating to the inaccuracy of the data is unfounded.

        Defendant essentially contends that Sergeant Lindstrom’s testimony should have been
excluded because of the deficient investigation of the accident. He cites to the fact that the
police did not personally examine the scene, collect evidence, or photograph the vehicles and
debris. Further, he notes that Sergeant Lindstrom’s written report contains the caveat that the
CDR should be reviewed by an expert analyst in conjunction with the physical evidence.
However, defense counsel raised these issues with the sergeant on cross-examination and
questioned the quality of the police investigation before the jury. Defendant’s challenge to the
sergeant’s opinion addressed the weight of the testimony, not its admissibility, England, 176
Mich. App. at 340, and did not require exclusion of the evidence. Additionally, on redirect
examination, Sergeant Lindstrom explained that he conducted an expert analysis for this case and
the paragraph of his report cited by the defense was standard language directed to data
extractions conducted for other police departments.

        More importantly, the offense of reckless driving causing serious impairment of a body
function occurs when a person operates a vehicle “in willful or wanton disregard for the safety of
persons or property” and “causes serious impairment of a body function.” MCL 257.626(2), (3);
People v Russell, 297 Mich. App. 707, 723; 825 NW2d 623 (2012). Contrary to the argument
raised by defendant, the prosecutor was not required to pinpoint defendant’s rate of speed or
even show that defendant exceeded the speed limit. Rather, the prosecutor was required to
establish that defendant operated his vehicle in willful or wanton disregard for the safety of
persons or property. Irrespective of the police testimony, Johnson testified that she observed
headlights in her rearview mirror approaching at a high rate of speed, and the Chargers wove in
and out of traffic at a high rate of speed despite the presence of other vehicles on the highway.
Further, Schuette testified that his Trailblazer was rear ended with such force that it rolled over
repeatedly from end to end until stopping, causing serious injury to Harden. Accordingly, the
trial court appropriately denied defendant’s motion for directed verdict.2

                               III. RIGHT TO A SPEEDY TRIAL



2
  Although not raised in the statement of questions presented, in the discussion of this issue,
defendant made an isolated reference to “the presentation of hearsay by the State amounts to
prosecutorial misconduct[.]” However, defendant failed to expressly delineate any hearsay
statement or correlate it to an impropriety by the prosecutor. Accordingly, we conclude that this
issue was abandoned. People v Solloway, 316 Mich. App. 174, 197 n 10; 891 NW2d 255 (2016).


                                                 -4-
       Defendant submits that his right to a speedy trial was violated.            We conclude that
defendant abandoned this issue.

       Whether defendant was denied his right to a speedy trial is an issue of constitutional law,
which the appellate court reviews de novo. People v Williams, 475 Mich. 245, 250; 716 NW2d
208 (2006). The trial court’s factual findings are reviewed for clear error. Id.

        Both the United States Constitution and Michigan Constitution guarantee a criminal
defendant the right to a speedy trial. US Const, Am VI; Const 1963, art 1, § 20; see also People
v Waclawski, 286 Mich. App. 634, 665; 780 NW2d 321 (2009). Generally, the remedy for a
violation of a defendant’s right to a speedy trial is dismissal of the charge with prejudice. Id. at
664-665. To determine whether defendant’s right to a speedy trial was violated, this Court
balances four factors: “(1) the length of delay, (2) the reason for delay, (3) the defendant’s
assertion of the right, and (4) the prejudice to the defendant.” Id. at 665. Additionally:

       If the total delay, which runs from the date of the defendant’s arrest until the time
       that trial commences, is under 18 months, then the burden is on the defendant to
       show that he or she suffered prejudice. However, if the delay is over 18 months,
       prejudice is presumed and the burden is on the prosecution to rebut the
       presumption. [Id. (citations omitted).]

        On appeal, the only argument defendant makes regarding this issue is that he “was denied
his right to a speedy trial in violation of his Sixth and Fourteenth Amendment rights under the
Constitution of both the United States and Michigan Constitutions.” Defendant contends that he
objected to the prosecution’s request for an adjournment on speedy trial grounds.

        Defendant cites various caselaw in his brief, including the four-factor standard for a
violation of the right to a speedy trial claim, but he does not analyze the issue or refer to the dates
of hearings as set forth in the register of actions. “It is not enough for an appellant in his brief
simply to announce a position or assert an error and then leave it up to this Court to discover and
rationalize the basis for his claims, or unravel and elaborate for him his arguments . . . .” People
v Kevorkian, 248 Mich. App. 373, 389; 639 NW2d 291 (2001) (citation omitted). Given
defendant’s inadequate briefing, this argument is abandoned.3

                            IV. SUFFICIENCY OF THE EVIDENCE




3
  We note that defendant repeatedly asserts the case was pending for two years and does not cite
to any specific dates. Although the accident occurred on October 18, 2015, defendant was not
arraigned until December 25, 2016. He pleaded guilty on April 21, 2017, but was allowed to
withdraw his plea on August 2, 2017, because of an error in the calculation of his sentencing
guidelines range. A new prosecutor and new defense attorney were placed on the case at the
time. New defense counsel filed a motion to quash. The record simply does not reflect that
defendant was denied the right to a speedy trial contrary to his blanket assertion.


                                                 -5-
       Defendant contends that he “was improperly convicted of fleeing the scene when [he]
was suffering from injury and immediately sought attention following the accident.” We
disagree.

         A challenge to the sufficiency of the evidence is reviewed de novo. People v Harrison,
283 Mich. App. 374, 377; 768 NW2d 98 (2009). The evidence must be viewed in the light most
favorable to the prosecution to determine whether a rational trier of fact could find the essential
elements of the offense were proven beyond a reasonable doubt. Id. at 377-378. It is the role of
the trier of fact to determine the weight of the evidence and evaluate the credibility of witnesses.
Id. at 378.

       MCL 257.617(1) provides:

       The driver of a vehicle who knows or who has reason to believe that he or she has
       been involved in an accident upon public or private property that is open to travel
       by the public shall immediately stop his or her vehicle at the scene of the accident
       and shall remain there until the requirements of section 619[4] are fulfilled or
       immediately report the accident to the nearest or most convenient police agency
       or officer to fulfill the requirements of section 619(a) and (b) if there is a
       reasonable and honest belief that remaining at the scene will result in further
       harm. The stop shall be made without obstructing traffic more than is necessary.
       [Footnote omitted.]

        The evidence presented was sufficient to convict defendant of failure to stop at the scene
of an accident resulting in serious impairment. Harrison, 283 Mich. App. at 377-378. Pursuant to
MCL 257.617(1), defendant did not remain at the scene of the accident until the requirements of
MCL 257.619 were fulfilled. Defendant left the scene of the accident in the burgundy Charger.

        Furthermore, defendant did not immediately report the accident to the police to fulfill the
requirements of MCL 257.619(a) and (b), which applies if there was a reasonable and honest
belief that remaining at the scene would result in further harm. Trooper Kieffer acknowledged
that defendant’s arm, three days after the accident, was in a sling or bandaged; however, there is
no evidence that defendant sought medical attention or that remaining at the scene would result
in further harm. Furthermore, there is no evidence that defendant immediately reported the
accident. Defendant contends that “he tried to contact” Trooper Kieffer about the accident. Yet,
there is no evidence that defendant actually called the police. Trooper Kieffer testified that no
one called the police and identified himself as the driver of the yellow Charger; only Johnson and
another witness, Davina Dennis, called the police. Because defendant left the scene of the




4
 MCL 257.619 sets forth a driver’s responsibilities after being involved in an accident, including
providing a registration and operator’s license, and aid to an injured individual.


                                                -6-
accident, and there is no evidence that doing so was necessary to prevent further harm, or that he
reported the accident, the jury properly found defendant guilty beyond a reasonable doubt.5

                              IV. LESSER INCLUDED OFFENSE

        Finally, defendant argues that he “should have been convicted, at most, of the lesser
offense of reckless or careless driving and the Court’s denial of said instruction denied [him] of
his right to due process and a fair jury trial.” We disagree.

        To preserve a challenge to jury instructions, a party must object to or request an
instruction before the jury deliberates. People v Sabin (On Second Remand), 242 Mich. App. 656,
657; 620 NW2d 19 (2000). At trial, defendant requested a careless driving instruction stating,
“I’m going to be arguing and I think the evidence could support it that what he should be charged
with and an instruction to that effect is careless driving and not reckless driving.” Therefore,
defendant preserved the issue regarding a careless driving instruction for appellate review.
However, the issue regarding a reckless driving instruction is unpreserved because defendant did
not request that instruction before the jury deliberated.

        “We review a claim of instructional error involving a question of law de novo, but we
review the trial court’s determination that a jury instruction applies to the facts of the case for an
abuse of discretion.” People v Mitchell, 301 Mich. App. 282, 286; 835 NW2d 615 (2013)
(quotation marks and citation omitted). Even when instructional error occurs, “[r]eversal is
warranted only if after an examination of the entire cause, it shall affirmatively appear that it is
more probable than not that the error was outcome determinative.” Id. (quotation marks and
citation omitted). We review unpreserved errors for plain error affecting substantial rights.
Carines, 460 Mich. at 763.

       To avoid forfeiture under the plain error rule, three requirements must be met: 1)
       error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
       plain error affected substantial rights. The third requirement generally requires a
       showing of prejudice, i.e., that the error affected the outcome of the lower court
       proceedings. [Id.]

       The trial court may give a requested jury instruction on a necessarily included lesser
offense “if the charged greater offense requires the jury to find a disputed factual element that is
not part of the lesser included offense and a rational view of the evidence would support it.”


5
  Defendant did not submit his phone records or medical records to support his claims that he
attempted to contact the police and then proceeded to a clinic or a hospital for treatment of
injuries. Although defendant asserted that his nephew required medical treatment, the driver of
the burgundy Charger was capable of obtaining aid and, in fact, drove both men from the scene.
Further, although defendant concludes that the statute is unconstitutionally vague, he failed to
raise this issue in his statement of questions presented or explain or rationalize the claim.
Accordingly, this aspect of his issue was waived. MCR 7.212(C)(5); Kevorkian, 248 Mich. App.
at 389.


                                                 -7-
People v Cornell, 466 Mich. 335, 357; 646 NW2d 127 (2002). Additionally, the Cornell Court
noted that MCL 768.29 provides that “[t]he failure of the court to instruct the jury on any point
of law shall not be ground for setting aside the verdict of the jury unless such instruction is
requested by the accused.” Id. at 341.

        On appeal, defendant conflates careless driving and reckless driving. At trial, defendant
merely requested a careless driving instruction, arguing that the prosecution only had one witness
that said he was speeding. The trial court denied giving the careless driving instruction stating,
“[T]here’s two different -- an independent witness and an expert that say that your client was
travelling at a high rate of speed which I don’t think is careless driving, I’m not giving that.”
Defendant did not request an instruction on reckless driving.

        Careless driving and reckless driving are two different offenses. Careless driving, MCL
257.626b, is a civil infraction. MCL 257.907(1) provides that “a civil infraction shall not be
considered a lesser included offense of a criminal offense.” Therefore, careless driving is not a
lesser included offense of reckless driving causing serious impairment of a body function, and
the trial court properly denied that instruction. While the trial court’s ruling was apparently
based on its belief that defendant’s high rate of speed did not warrant a careless driving
instruction, we do not reverse where the trial court reaches the right result for a wrong reason.
See People v Lyons, 227 Mich. App. 599, 612-613; 577 NW2d 124 (1998) (“This Court will
affirm a lower court’s ruling when the court reaches the right result, albeit for the wrong
reason.”)

        As noted, defendant did not request an instruction on reckless driving as a lesser included
offense of reckless driving causing serious impairment of a bodily function. However, even if
defendant requested the reckless driving instruction, the greater offense did not require the jury
to find a disputed factual element that is not part of the lesser included offense and a rational
view of the evidence would not have supported it. Reckless driving, MCL 257.626(2), provides,
in relevant part:

       Except as otherwise provided in this section, a person who operates a vehicle
       upon a highway . . . in willful or wanton disregard for the safety of persons or
       property is guilty of a misdemeanor punishable by imprisonment for not more
       than 93 days or a fine of not more than $500.00, or both.

Reckless driving causing serious impairment of a body function, MCL 257.626(3), provides, in
relevant part:

       [A] person who operates a vehicle in violation of subsection (2) and by the
       operation of that vehicle causes serious impairment of a body function to another
       person is guilty of a felony punishable by imprisonment for not more than 5 years
       or a fine of not less than $1,000.00 or more than $5,000.00, or both. [Footnote
       omitted.]

        An instruction on reckless driving would have been improper because it was undisputed
that Harden suffered serious impairment of a body function and the evidence did not support the
instruction. Dr. Claire Jensen, a senior staff physician in the emergency department at Henry

                                                -8-
Ford Hospital, testified that Harden was initially in serious condition with low blood pressure
when she arrived at the hospital following the accident. Harden had a breathing issue and
required endotracheal intubation and was placed on a mechanical ventilator. Harden’s injuries
included a subdural hematoma, pulmonary contusion, and clavicle fracture. Harden was
admitted into the Intensive Care Unit in the hospital. Harden’s additional diagnoses included
acute respiratory failure, hypotension, acidosis, and hip and leg pain. After being released from
the hospital, Harden did physical, occupational, and speech therapy to treat her injuries.
However, Harden had chronic pain in her neck, back, and shoulder, and possible nerve damage.

        Further, as defense counsel said in his closing argument: “[T]here is nobody in this room
who would think that Ms. Harden didn’t suffer, doesn’t have, didn’t suffer or still suffers a
serious impairment to a body function. That’s not the issue here. The issue is was he speeding?
And I’m telling you now, or was he recklessly driving? That’s the only issue.” Therefore, where
the greater offense did not require the jury to find a disputed factual element that is not part of
the lesser included offense and the evidence did not support the instruction, the trial court was
not required to give it. Cornell, 466 Mich. at 357.

       Affirmed.

                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Stephen L. Borrello
                                                            /s/ Deborah A. Servitto




                                                -9-